Citation Nr: 0023185	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In his VA Form 9, received in June 1996, the veteran 
indicated that he desired a hearing before a member of the 
Board and a hearing before a local hearing officer.  He was 
subsequently afforded a hearing before a hearing officer at 
the RO.  

In a letter dated in November 1998, the RO requested that the 
veteran indicate whether he continued to seek a hearing 
before a Board Member at the RO, and was advised that if he 
did not respond, the RO would scheduled the veteran for such 
a hearing.  He did not respond to the RO's letter, but he has 
not been scheduled for a hearing before a member of the 
Board.

In order to afford the veteran due process, this case is 
remanded for the following:

The veteran should be afforded, in 
accordance with all applicable laws and 
regulations, a hearing before a member of 
the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




